ORDER
RECONSIDERATION GRANTED. This Court finds relator’s attorney has violated the page limit requirements set forth in Supreme Court Rule X and accordingly strike relator’s 23-page appendicized Statement of the Case. However, in order to not unduly penalize relator for the conduct of her attorney, we will grant relator 15 days from date of this order to file a reduced version of her Supplemental and Amending writ application in compliance with La. Sup.Ct. Rule X page limits. Timeliness will be determined by the submission of relator’s original application. The opposition is likewise granted an extension to file, 15 days from date petitioner files its application.
JOHNSON, J., recused.